Exhibit 10.2

NON-EXECUTIVE DIRECTOR

STOCK OPTION PLAN OF

AUTHENTIDATE HOLDING CORP.

As amended, effective May 19, 2010

1. PURPOSE

The purpose of the Non-Executive Director Stock Option Plan is to provide a
means by which (i) each Director of Authentidate Holding Corp. (the “Company”)
who is not otherwise a full-time employee of the Company or any subsidiary of
the Company (each such person being hereafter referred to as a “Non-Executive
Director”) and (ii) each person appointed as a member of any Advisory Board
established or maintained by the Company who is not otherwise an employee of the
Company or any subsidiary of the Company or an Outside Director (each such
person being hereinafter referred to as an “Advisor”) will be given an
opportunity to purchase Common Stock, $.001 par value per share, of the Company
(“Common Stock”). The Company, by means of the Director Plan, seeks to attract
and retain the services of qualified independent persons to serve as
Non-Executive Directors of the Company and as Advisors on the Company’s various
Advisory Boards, and to provide incentives for such persons to exert maximum
efforts for the success of the Company.

2. ADMINISTRATION

(a) The Director Plan shall be administered by the Board of Directors of the
Company (the “Board”) or a committee of the Board (the “Committee”) which shall
at all times consist of not less than two (2) officers of the Company who are
not entitled to participate in the Director Plan, to be appointed by the Board
of Directors and to serve at the pleasure of the Board of Directors.

(b) Grant of options under the Director Plan and the amount and nature of the
awards to be granted shall be automatic as described in Section 5 hereof.
However, all questions of interpretation of the Director Plan or of any options
issued under it shall be determined by the Board or Committee and such
determination shall be final and binding upon all persons having an interest in
the Director Plan. A majority of the Board’s or Committee’s members shall
constitute a quorum, and all determinations shall be made by a majority of such
quorum. Any determination reduced to writing and signed by all of the members of
the Board or Committee shall be fully effective as if it had been made by a
majority vote at a meeting duly called and held.

3. SHARES SUBJECT TO THE PLAN

There shall be no aggregate limitation on the number of shares of Common Stock
that may be acquired pursuant to options granted under the Director Plan.

 

1



--------------------------------------------------------------------------------

The Common Stock subject to the Director Plan may be in whole or in part
authorized and unissued shares of Common Stock or issued shares of Common Stock
which shall have been reacquired by the Company. If any Option shall expire or
terminate for any reason without having been exercised in full, the unissued
shares subject thereto shall again be available for purposes of the Director
Plan.

4. ELIGIBILITY

Options shall be granted only to (a) Non-Executive Directors serving on the
Board of Directors of the Company and (b) Advisors serving on the Advisory
Boards of the Company. Non-Executive Directors shall not be entitled to receive
Options for serving as Advisors on Advisory Boards of the Company.

5. NON-DISCRETIONARY GRANTS

(a) Grants to Outside Directors

(i) Commencing on the date that this Non-Executive Director Stock Option Plan,
as amended, is approved by the Board of Directors of the Company, each new
Non-Executive Director to the Board of Directors shall be entitled to receive an
Option to purchase 40,000 shares of Common Stock. Commencing on September 1,
2002, an Option to purchase 10,000 shares of Common Stock on the terms and
conditions set forth herein shall be granted to each Non-Executive Director and
thereafter on September 1st of each year; provided that any Non-Executive
Director, who has not served as a director for an entire year prior to
September 1st of each year shall receive a pro rata number of options determined
as follows:

 

Date of Membership

   Options Granted

September 1 through November 30

   10,000

December 1 through February 28

   7,500

March 1 through May 30

   5,000

June 1 through August 31

   2,500

Notwithstanding the foregoing, in the event a Non-Executive Director initially
joins the Board of Directors on or after June 1, such Non-Executive Director
shall not be eligible to be granted Options on September 1 of the year in which
he or she first joined the Board of Directors.

(b) Grants to Advisors

(i) Each person who is appointed as an Advisor on an Advisory Board established
or maintained by the Company shall, upon such appointment and on each
anniversary of the effective date of his appointment, be granted options to
purchase 5,000 shares for Advisors and options to purchase 7,500 shares for
Advisors who are also chairmen of such Advisory Board, on the terms and
conditions set forth herein.

 

2



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing, no Advisor who may serve on an Advisory
Board of the Company shall be entitled to receive any options under the Director
Plan for serving as such advisor, and in no event will the grant amount, as
defined above in Section 5(a)(ii), exceed $75,000 with respect to a grant to a
chairman of an Advisory Board Director or $50,000 with respect to an Advisor on
an annual basis to an Advisor. To the extent the grant amount exceeds the
foregoing limitations, the number of shares subject to the Option to be granted
to the Advisor will be reduced accordingly.

6. PURCHASE OPTION

A. Commencing December 17, 2003, each Non-Executive Director joining the Board
of Directors after such date shall he have the right to purchase up to $100,000
of Common Stock during the initial twelve month period immediately following the
date upon which the Non-Executive Director joins the Board of Directors. The
purchase price for the Common Stock shall be equal to 80% of the Fair Market
Value of the Common Stock on the date of purchase as determined in accordance
were Section 7(b)hereof. The purchase right granted hereunder may be exercised
in whole or in part at any time during the initial twelve month period.

B. Commencing July 1, 2009 and on July 1 of each year thereafter while this Plan
is in effect, each Non-Executive Director shall have the right to elect, within
thirty days from July 1, to receive a percentage (not to exceed 100%) of all
cash compensation payable to such Non-Executive Director for the fiscal year
ending the following June 30 in restricted shares of the Company’s Common Stock
(“Restricted Shares”). Notwithstanding the foregoing, however, on one occasion
during each fiscal quarter, a Non-Executive Director, prior to the first day of
the last month of each fiscal quarter, may notify the Company of his decision to
modify a prior election to allocate the payment of compensation between cash and
Restricted Shares, with any such revised allocation to be effective for the
fiscal quarter within which it is made and any for any subsequent fiscal quarter
during the fiscal year that such revised allocation is made, unless again
modified in accordance with this Section. In the event a Non-Executive Director
elects to receive a percentage of his or her cash compensation in Restricted
Shares, the number of Restricted Shares that will be issued to such a
Non-Executive Director will be calculated by dividing the cash amount to be
converted into Restricted Shares by the fair market value of the Company’s
Common Stock as of the date the fees are earned. The closing price of the
Company’s Common Stock on the last trading day of each fiscal quarter will be
used to determine the fair market value of the Common Stock which may be issued
in lieu of the fees paid for service as a director during such period. For the
purposes of this Section 6, “fair market value” shall have the meaning ascribed
to such phrase in Section 7, below, except that as used in this Section 6 the
date of determination shall be such date or dates on which the applicable fees
are earned. Restricted Shares will be restricted from public resale for a period
of one year from the date of issuance and thereafter subject to the provisions
of Rule 144, as adopted by the Securities and Exchange Commission under the
Securities Act of 1933, as amended.

 

3



--------------------------------------------------------------------------------

7. OPTION PROVISIONS

Each Option shall be evidenced by a written agreement (“Stock Option Agreement”)
and shall contain the following terms and conditions:

(a) The term of each Option commences on the date it is granted and, unless
sooner terminated as set forth herein, expires on the date (“Expiration Date”)
that is ten years from the date of grant. Options outstanding as of the date of
the amendment to this Plan shall be deemed amended to provide that such options
shall expire ten years from the date of grant, unless sooner terminated. The
term of each Option may terminate sooner than such Expiration Date if the
optionee’s service as a Non-Executive Director or Advisor of the Company
terminates for any reason or for no reason. In the event of such termination of
service, the Option shall terminate (i) for Non-Executive Directors, on the
second anniversary of the date of termination of service as a director and
(ii) for Advisors on the earlier of the Expiration Date or the date three
(3) months following the date of termination of service. Notwithstanding the
foregoing, (A) if termination of service is due to optionee’s death or permanent
disability (as determined by the Board), the option shall terminate on the
earlier of the Expiration Date or twelve (12) months following the date of the
optionee’s death or termination of service for permanent disability and (B) if
an optionee is removed from the Board (or Advisory Board) for cause, as
determined by the Board, the option awards held by such optionee would terminate
immediately upon removal. In any and all circumstances, an option may be
exercised following termination of the optionee’s service as an Advisor only as
to that number of shares as to which it was exercisable on the date of
termination of such services.

(b) The exercise price of each option shall be one hundred percent (100%) of the
Fair Market Value of the shares subject to such option on the date such option
is granted. “Fair Market Value” of a share of Common Stock shall mean (i) if the
Common Stock is traded on a national securities exchange or on the Nasdaq
National Market System (“NMS”), the per share closing price of the Common Stock
on the principal securities exchange on which they are listed or on NMS, as the
case may be, on the date of grant (or if there is no closing price for such date
of grant, then the last preceding business day on which there was a closing
price); or (ii) if the Common Stock is traded in the over-the-counter market and
listed on the small cap market of the Nasdaq Stock Market (“Nasdaq”), the per
share closing bid price of the Common Stock on the date of grant as reported by
Nasdaq (or if there is no closing bid price for such date of grant, then the
last preceding business day on which there was a closing bid price); or (iii) if
the Common Stock is traded in the over-the-counter market but bid quotations are
not published on Nasdaq quotation system, the closing bid price per share for
the Common Stock as furnished by a broker-dealer which regularly furnishes price
quotations for the Common Stock.

(c) The optionee may elect to make payment of the exercise price under one of
the following alternatives:

(i) Payment of the exercise price per share in cash at the time of exercise; or

 

4



--------------------------------------------------------------------------------

(ii) Recourse notes (subject to Paragraph 16 herein) or

(iii) Payment by a combination of the methods of payment specified in
Subsections 7(c)(i) and 7(c)(ii) above.

(d) An option shall not be transferable except by will or by the laws of descent
and distribution and shall be exercisable during the lifetime of the person to
whom the option is granted only by such person or by his guardian or legal
representative.

(e) All options granted under the Director Plan shall be non-qualified stock
options, and do not qualify as incentive stock options within the meaning of
Section 422, or any successor section, of the Internal Revenue Code of 1986, as
amended.

8. ACCELERATION OF OPTIONS

Notwithstanding any contrary installment period with respect to any option and
unless the Board or Committee determines otherwise, each outstanding option
granted under the Director Plan shall become exercisable in full for the
aggregate number of shares covered thereby in the event: (i) the Board (or, if
approval of the stockholders is required as a matter of law, the stockholders of
the Company) shall approve (a) any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of shares of Common Stock would be converted into cash, securities
or other property, other than a merger of the Company in which the holders of
Common Stock immediately prior to the merger have the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, or (b) any sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of the Company, or (c) the adoption of any plan or Proposal for the liquidation
or dissolution of the Company; or (ii) any person (as such term is defined in
Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), corporation or other entity (other than the
Company or any employee benefit plan sponsored by the Company or any Subsidiary)
(a) shall purchase any Common Stock (or securities convertible into the
Company’s Common Stock) for cash, securities or any other consideration pursuant
to a tender offer or exchange offer, without the prior consent of the Board of
Directors, or (b) shall become the “beneficial owner” (as such term is defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing twenty-five percent (25%) or more of the combined
voting power of the then outstanding securities of the Company ordinarily (and
apart from rights accruing under special circumstances) having the right to vote
in the election of Directors (calculated as provided in paragraph (d) of such
Rule 13(d)(3) in the case of rights to acquire the Company’s Securities); or
(iii) during any period of two consecutive years or less, individuals who at the
beginning of such period constitute the entire Board of Directors shall cease
for any reason to constitute a majority thereof unless the election, or the
nomination for election by the Company’s stockholders, of each new director was
approved by a vote of at least a majority of the directors then still in office.
The Stock Option Agreement evidencing options

 

5



--------------------------------------------------------------------------------

granted under the Director Plan may contain such provisions limiting the
acceleration of the exercise of Options as provided in this Section 8 as the
Board or Committee deems appropriate to ensure that the penalty provisions of
Section 4999 of the Code, or any successor thereto in effect at the time of such
acceleration, will not apply to any stock received by a Non-Executive Director
or Advisor from the Company.

9. RIGHT OF COMPANY TO TERMINATE SERVICES AS A NON-EXECUTIVE DIRECTOR OR ADVISOR

Nothing contained in the Director Plan or in any instrument executed pursuant
hereto shall confer upon any Non-Executive Director or Advisor any right to
continue in the service of the Company or any of its subsidiaries or interfere
in any way with the right of the Company or a subsidiary to terminate the
service of any Non-Executive Director or Advisor at any time, with or without
cause.

10. NONALIENATION OF BENEFITS

No right or benefit under the Director Plan shall be subject to alienation,
sale, assignment, hypothecation, pledge, exchange, transfer, encumbrance or
charge, and any attempt to alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same shall be void. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities or torts of the person entitled to such benefit.

11. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

All options granted under the Plan shall be deemed automatically adjusted (both
in the number of shares and exercise price), as appropriate, for any corporate
action adopted by the Board of Directors and/or shareholders which action
results in changes in the outstanding Common Stock of the Company by reason of
any stock dividend, distribution, split-up, recapitalization, combination or
exchange of shares, merger, consolidation or liquidation and the like, and, in
the event of any such change in the outstanding Common Stock, the aggregate
number and class of shares available under the Director Plan and the number of
shares subject to nondiscretionary grants pursuant to Section 5 hereof shall be
appropriately adjusted.

12. TERMINATION AND AMENDMENT

Unless the Director Plan shall theretofore have been terminated as hereinafter
provided, no grant of Options may be made under the Director Plan after a date
which is ten years from the date of adoption of the Director Plan by the Board
of Directors. The Board or Committee may at any time amend, alter, suspend or
terminate the Director plan; provided, however, that the Board or Committee may
not, without the requisite vote of the stockholders of the Company approving
such action (i) materially increase (except as provided in Section 10 hereof)
the maximum number of shares which may be issued under the Director Plan;
(ii) extend the term of the Director Plan; (iii) materially increase the
requirements as to eligibility for

 

6



--------------------------------------------------------------------------------

participation in the Director Plan; or (iv) materially increase the benefits
accruing to participants under the Director Plan. No termination, modification
or amendment of the Director Plan or any outstanding Stock Option Agreement may
without the consent of the Non-Executive Director or Advisor to whom any option
shall theretofore have been granted, adversely affect the rights of such
Director with respect to such option.

13. EFFECTIVENESS OF THE PLAN

The Director Plan shall become effective upon the requisite vote of the
stockholders of the Company approving such action, and upon the approvals, if
required, of any other public authorities. Any grant of options under the
Director Plan prior to such approval shall be expressly subject to the condition
that the Director Plan shall have been so approved. Unless the Director Plan
shall be so approved, the Director Plan and all options theretofore made
thereunder shall be and become null and void.

14. GOVERNMENT AND OTHER REGULATIONS

The obligation of the Company with respect to options shall be subject to
(i) all applicable laws, rules and regulations and such approvals by any
governmental agencies as may be required, including, without limitation, the
effectiveness of a registration statement under the Securities Act of 1933, and
(ii) the rules and regulations of any securities exchange on which the Common
Stock may be listed.

15. COMPLIANCE WITH SEC REGULATION SECTION 16(B)

In the case of optionees who are or may be subject to Section 16 of the
Securities and Exchange Act of 1934, as amended (and the rules and regulations
promulgated thereunder) (the “1934 Act”), it is the intent of the Company that
the Plan and any award granted hereunder satisfy and be interpreted in a manner
that satisfies the applicable requirements of Rule 16b-3. This is so that such
persons will be entitled to the benefits of Rule 16b-3 or other exemptive rules
under Section 16 of the 1934 Act and will not be subjected to liability
thereunder. If any provision of the Plan or any award would otherwise conflict
with the intent expressed herein, that provision, to the extent possible, shall
be interpreted and deemed amended so as to avoid such conflict. To the extent of
any remaining irreconcilable conflict with such intent, such provision shall be
deemed void as applicable to optionees who are or may be subject to Section 16
of the 1934 Act.

16. TAX WITHHOLDING.

It shall be a condition to the obligation of the Company to deliver shares or
securities of the Company upon exercise of an award, that the grantee of such
award pay to the Company such amount as may be requested by the Company for the
purpose of satisfying any liability for any federal, state or local income or
other taxes required by law to be withheld. The Board or

 

7



--------------------------------------------------------------------------------

Committee may, in its sole discretion, permit the grantee of an award, in
accordance with any applicable regulations of the authority issuing such
regulations, to pay a portion or all of the amount of such minimum required or
additional permitted withholding taxes in shares. At the Board’s or Committee’s
sole discretion, the grantee shall be permitted to authorize the Company to
withhold, or shall agree to surrender back to the Company, on or about the date
such withholding tax liability is determinable, shares previously owned by such
grantee or a portion of the shares that were or otherwise would be distributed
to such grantee pursuant to such award having a fair market value equal (as
determined under Section 6 hereof) to the amount of such required or permitted
withholding taxes to be paid in shares.

17. LOANS TO GRANTEES.

The Board or Committee, acting on behalf of the Company, shall have the
authority and may, in its sole discretion, lend money to, or guaranty any
obligation of, a grantee for the purpose of enabling such grantee to exercise an
option granted hereunder; the amount of such loan or obligation, however, shall
be limited to an amount equal to fifty (50%) percent of the exercise price of
such option. Any loan made hereunder shall bear interest at the rate of ten
(10%) percent per annum; may be unsecured or secured in such manner as the Board
or Committee shall determine, including, without limitation, a pledge of the
subject shares; and shall be subject to such other terms and conditions as the
Board or Committee may determine.

18. NO OBLIGATION TO EXERCISE OPTION.

The granting of an award shall impose no obligation upon the grantee (or upon a
transferee of a grantee) to exercise such award.

19. NO LIMITATION ON RIGHTS OF THE COMPANY.

The grant of any award shall not in any way affect the right or power of the
Company to make adjustments, reclassification, or changes in its capital or
business structure to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

20. EXPENSES OF THE PLAN.

All of the expenses of the Plan shall be paid by the Company.

21. GRANTEE TO HAVE NO RIGHTS AS A STOCKHOLDER.

No grantee of any option shall have any rights as a stockholder with respect to
any shares subject to his or her option prior to the date on which he or she is
recorded as the holder of such shares on the records of the Company. No grantee
of any option shall have the rights of a stockholder until he or she has paid in
full the option price.

22. GOVERNING LAW

The Director Plan shall be governed by, and construed in accordance with, the
laws of the State of Delaware.

 

8